DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-30, drawn to a method of forming a seal in a ball valve having two metal valve seats each having a metal flexible arm extending axially outward, classified in F16K 25/005.
II. Claims 31-40, drawn to a method of forming a seal in a ball valve having a single valve seat having body and a flexible arm with a recess between them and a stop with another recess between them, classified in F16K 5/0668.
III. Claims 37-40, drawn to an apparatus of a metal annular ring having a body, classified in F16J 15/0225.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because there is not a second metal valve seat having an axially extending flexible arm.  The subcombination has separate utility such as only sealing one side of a ball valve.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because there is not a second metal valve seat having an axially extending flexible arm.  The subcombination has separate utility such as only sealing one side of a ball valve.
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because there is not an annular ring.  The subcombination has separate utility such as not having a ring.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and examination burden on the examiner from having to look for and consider different search areas to apply to different claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gregory C. Baker on 9/20/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 repeats what is already in claim 25 in that both state the majority of first metal flexible arm to have a substantially uniform width.  Claim 28 directly conflicts with depending claim 25 as claim 25 states that “a majority of the first metal flexible arm to have a substantially uniform width but then claim 28 directly conflicts with that by saying the majority of the first metal flexible has a tapered shape where the proximal section has a greater width than a distal end.  Claim 30 does not appear to make sense and the examiner is unclear of the metes and bounds of the claim.  It appears applicant is attempting to claim what is in paragraph [0028] in regards to the valve member returning to its initial position but the applicant has not described this in the claim and is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, and 30, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Stender US 5,088,687.
	Regarding claim 21, Stender discloses a method of forming a seal in a ball valve 21, the method comprising: positioning a first metal valve seat (51 which is made of stainless steel), between a ball valve member 31 and a first end cap 55 of a valve body 21 of the ball valve; positioning a second metal valve seat (53 which is made of stainless steel) between the ball valve member and a second end cap 57 of the valve body of the ball valve; forcing the first metal valve seat into sealing contact with the first end cap and the ball valve member with a first metal flexible arm 73 (Figs. 1-6, on 51 and made of metal) of the first metal valve seat extending axially outward from a portion of the first metal valve seat (See Figs. 1-6, in Fig. 1, the valve seats are angled such that the arms extend axially based on the angle of the seats, axially also may be seen as the bottom of A is higher than top part of 86 in Fig. 2 thus extends axially, this is same in fig. 4 in which the valve seat is angled to begin with thus extends axially from the angled part, and in Fig. 5 the bottom of 72 and the top horizontal part of 86 are on different levels thus extend axially in this region and also the beads of the arms extend axially at 82); and forcing the second metal valve seat into sealing contact with the second end cap and the ball valve member with a second metal flexible arm 73 (on 53 and made of metal) of the second metal valve seat extending axially outward from a portion of the second metal valve seat (Figs. 1-6, on 51 and made of metal) of the first metal valve seat extending axially outward from a portion of the first metal valve seat (See Figs. 1-6, in Fig. 1, the valve seats are angled such that the arms extend axially based on the angle of the seats, axially also may be seen as the bottom of A is higher than top part of 86 in Fig. 2 thus extends axially, this is same in fig. 4 in which the valve seat is angled to begin with thus extends axially from the angled part, and in Fig. 5 the bottom of 72 and the top horizontal part of 86 are on different levels thus extend axially in this region and also the beads of the arms extend axially at 82).
	Regarding claim 22, abutting and sealing against the first end cap with a stop comprising a protrusion 86 or 98 extending from an axially outer portion of the first metal valve seat (Figs. 1-6).
	Regarding claim 23, spacing the axially outer portion of the first metal valve seat from the valve body with a recess 84 or 96 positioned between a radially outer portion of the first metal flexible arm and the stop (Figs. 1-6).
	Regarding claim 24, limiting an amount of displacement of the first metal flexible arm by contacting the valve body with the stop (the stop 86 or 98 limits the amount of displacement in this way).
	Regarding claim 30, forcing the ball valve member in a closed position toward the first end cap responsive to a fluid force on the ball valve member (fluid force on the ball valve member would force it toward the one end cap); and displacing the first metal flexible arm of the first valve seat toward the second end cap (the flexibility of the arm is preloaded when moved and thus would move back towards the opposite end cap).
Claim(s) 21-24, 28? and 30, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Moran et al. US 4,290,581.
	Regarding claim 21, Moran discloses a method of forming a seal in a ball valve 10, the method comprising: positioning a first metal valve seat (Fig. 1, left 46 which is made of metal), between a ball valve member 28 and a first end cap 16 of a valve body of the ball valve; positioning a second metal valve seat (Fig. 1, right 46 which is made of metal) between the ball valve member and a second end cap 18 of the valve body of the ball valve; forcing the first metal valve seat into sealing contact with the first end cap and the ball valve member with a first metal flexible arm 58 (on left 46 and made of metal) of the first metal valve seat extending axially outward from a portion of the first metal valve seat (See Figs. 2-4, axially may be seen as 60 or 60A or 60B area which is part of the arm or arm 58 is angled from the main body portion 56 or also may be seen as tip 62 or 62A or 62B which extend axially); and forcing the second metal valve seat into sealing contact with the second end cap and the ball valve member with a second metal flexible arm 58 (on right 46 and made of metal) of the second metal valve seat extending axially outward from a portion of the second metal valve seat (See Figs. 2-4, axially may be seen as 60 or 60A or 60B area which is part of the arm or arm 58 is angled from the main body portion 56 or also may be seen as tip 62 or 62A or 62B which extend axially).
	Regarding claim 22, abutting and sealing against the first end cap with a stop comprising a protrusion extending from an axially outer portion of the first metal valve seat (60 or 60A or 60B may be seen as a stop comprising a protrusion as 60 or 60A or 60B protrude as cylinder portion from 56 or 56A or 56B and metal flexible arm 58 or 58A or 58B extend from 60 or 60A or 60B axially whether at angle outside of 64 or 64A or 64B or at 62 or 62A or 62B).
	Regarding claim 23, spacing the axially outer portion of the first metal valve seat from the valve body with a recess 44 positioned between a radially outer portion of the first metal flexible arm and the stop.
	Regarding claim 24, limiting an amount of displacement of the first metal flexible arm by contacting the valve body with the stop (with enough pressure the stop 60 or 60A or 60B contacts the valve body thus limiting the displacement of the arm).
	Regarding claim 28, selecting the majority of the first metal flexible arm to exhibit a tapered shape where a proximal section of the first metal flexible arm has a greater width than a width of a distal end of the first metal flexible arm (this claim is unexaminable, see 112 rejection above, but if this were to be dependent upon claim 21 and not claim 25, Fig. 2 shows this).
	Regarding claim 30, forcing the ball valve member in a closed position toward the first end cap responsive to a fluid force on the ball valve member (fluid force on the ball valve member would force it toward the one end cap); and displacing the first metal flexible arm of the first valve seat toward the second end cap (the flexibility of the arm is preloaded when moved and thus would move back towards the opposite end cap).
Claim(s) 21, and 30, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kindersley US 4,217,923.
	Regarding claim 21, Kindersley discloses a method of forming a seal in a ball valve 10, the method comprising: positioning a first metal valve seat (left 26 as in Fig. 2, col. 2, lines 54-55, col. 3, lines 5-6), between a ball valve member 14 and a first end cap (left 20) of a valve body 12 of the ball valve; positioning a second metal valve seat (right 26 as in Fig. 2, col. 2, lines 54-55, col. 3, lines 5-6) between the ball valve member and a second end cap (right 20) of the valve body of the ball valve; forcing the first metal valve seat into sealing contact with the first end cap and the ball valve member with a first metal flexible arm (part of 26 that extends from part that touches ball 14) of the first metal valve seat extending axially outward from a portion of the first metal valve seat (part of 26 extending from the part that touches ball 14 extends axially); and forcing the second metal valve seat into sealing contact with the second end cap and the ball valve member with a second metal flexible arm (part of 26 that extends from part that touches ball 14)  of the second metal valve seat extending axially outward from a portion of the second metal valve seat of the first metal valve seat extending axially outward from a portion of the first metal valve seat (part of 26 extending from the part that touches ball 14 extends axially).
	Regarding claim 30, forcing the ball valve member in a closed position toward the first end cap responsive to a fluid force on the ball valve member (fluid force on the ball valve member would force it toward the one end cap); and displacing the first metal flexible arm of the first valve seat toward the second end cap (the flexibility of the arm is preloaded when moved and thus would move back towards the opposite end cap).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25-27 and 29, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender US 5,088,687.
	Regarding claim 25, Stender discloses selecting a majority of the first metal flexible arm to have a uniform width (see Figs. 1-6) but lacks an aspect ratio between the length and the width of at least 11:1.  Stender provides measurements that disclose that the length to width ratio of Stender’s first flexible arm is close to 11:1 as the width of the spring is “typically within the range of 0.030 to 0.045 inches” (col. 3, lines 36-39 and A in Fig. 2) and the length of the groove (which corresponds to the shorter length of the spring arm which is B in Fig. 2) is typically in the order of 0.25 to 0.313 inches (col. 3, lines 39-42).  Thus taking the disclosed length 0.313 inches divided by width 0.030 inches equals 10.43:1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length to width aspect ratio Stender to be at least 11:1 to make the first flexible arm portion as thin as possible to use less material to save money and take up less space to make the device smaller and lighter as stainless steel already is rather stiff and still provide sealing and also it would be “obvious to try” a ratio of at least 11:1 to have a reasonable expectation of success as 10.43:1 is already disclosed and making the first flexible arm even thinner such as at least 11:1 as this would obviously be advantageous to save money by using less materials and to make smaller to make it lighter and less robust.
	Regarding claim 26, Stender discloses selecting a majority of the second metal flexible arm to have a uniform width (see Figs. 1-6) but lacks an aspect ratio between the length and the width of at least 11:1.  Stender provides measurements that disclose that the length to width ratio of Stender’s second flexible arm is close to 11:1 as the width of the spring is “typically within the range of 0.030 to 0.045 inches” (col. 3, lines 36-39 and A in Fig. 2) and the length of the groove (which corresponds to the shorter length of the spring arm which is B in Fig. 2) is typically in the order of 0.25 to 0.313 inches (col. 3, lines 39-42).  Thus taking the disclosed length 0.313 inches divided by width 0.030 inches equals 10.43:1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length to width aspect ratio Stender to be at least 11:1 to make the second flexible arm portion as thin as possible to use less material to save money and take up less space to make the device smaller and lighter as stainless steel already is rather stiff and still provide sealing and also it would be “obvious to try” a ratio of at least 11:1 to have a reasonable expectation of success as 10.43:1 is already disclosed and making the second flexible arm even thinner such as at least 11:1 as this would obviously be advantageous to save money by using less materials and to make smaller to make it lighter and less robust
	Regarding claim 27, Stender discloses selecting the majority of the first metal flexible arm to exhibit a uniform width (Figs. 1-6, already cited in claim 25).
	Regarding claim 29, Stender lacks selecting the majority of the first metal flexible arm and the second metal flexible arm to exhibit the aspect ratio between the length and the width of at least 15:1 and less than 35:1.  Stender provides measurements that disclose that the length to width ratio of Stender’s first and second flexible arms is close to 15:1 as the width of the spring is “typically within the range of 0.030 to 0.045 inches” (col. 3, lines 36-39 and A in Fig. 2) and the length of the groove (which corresponds to the shorter length of the spring arm which is B in Fig. 2) is typically in the order of 0.25 to 0.313 inches (col. 3, lines 39-42).  Thus taking the disclosed length 0.313 inches divided by width 0.030 inches equals 10.43:1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length to width aspect ratio Stender to be at least 15:1 to make the first flexible arm portion as thin as possible to use less material to save money and take up less space to make the device smaller and lighter as stainless steel already is rather stiff and still provide sealing and also it would be “obvious to try” a ratio of at least 15:1 to have a reasonable expectation of success as 10.43:1 is already disclosed and making the first flexible arm even thinner such as at least 15:1 as this would obviously be advantageous to save money by using less materials and to make smaller to make it lighter and less robust.
Claim(s) 25-27 and 29, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindersley US 4,217,923.
	Regarding claim 25, Kindersley discloses selecting a majority of the first metal flexible arm to have a uniform width (see Figs. 1-2) but lacks an aspect ratio between the length and the width of at least 11:1 (as measured at minimum 18:1).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aspect ratio of length to width of the majority of the first flexible arm portion be at least 11:1 to provide the desirable attributes of being thin enough to take up less space and thick enough to provide a spring force and also it would be “obvious to try” a ratio of at least 11:1 to have a reasonable expectation of success.
	Regarding claim 26, Kindersley discloses selecting a majority of the second metal flexible arm to have a uniform width (see Figs. 1-2) but lacks an aspect ratio between the length and the width of at least 11:1 (as measured at minimum 18:1).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aspect ratio of length to width of the majority of the second flexible arm portion be at least 11:1 to provide the desirable attributes of being thin enough to take up less space and thick enough to provide a spring force and also it would be “obvious to try” a ratio of at least 11:1 to have a reasonable expectation of success.
	Regarding claim 27, Kindersley discloses selecting the majority of the first metal flexible arm to exhibit a uniform width (Figs. 1-2, the entirety has a uniform width, already cited in claim 25).
	Regarding claim 29, Kindersley lacks selecting the majority of the first metal flexible arm and the second metal flexible arm to exhibit the aspect ratio between the length and the width of at least 15:1 and less than 35:1.  Kindersley discloses selecting a majority of the first metal flexible arm to have a uniform width (see Figs. 1-2) but lacks an aspect ratio between the length and the width of at least 11:1 (as measured at minimum 18:1).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aspect ratio of length to width of the majority of the first and second flexible arms be at least 15:1 (such as 18:1 as in the drawings) to provide the desirable attributes of being thin enough to take up less space and thick enough to provide a spring force and also it would be “obvious to try” a ratio of at least 15:1 (such as 18:1 as in the drawings) to have a reasonable expectation of success.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mircea discloses metal flexible arms.  The examiner would like to note that many other patents read on applicant’s independent claim 21 as well as the dependent claims.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921